DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 March 2022.
Applicant’s election of Invention II (Claims 5-8) in the reply filed on 27 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: pulling device in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to pulling device:
(A) the term “device” is a generic placeholder term
(B) the pulling device has the function of applying tension to the raised element
(C) the term “pulling” does not provide sufficient structure to perform the claimed action
Therefore, the term “pulling device” will be interpreted under 35 U.S.C. 112(f) as being a ratchet strap in accordance with claim 6 and ¶0038 of the PGPUB US 20210339301 A1.

Claim Objections
Claim 5 is objected to for the limitation “the tire” in the 5th line of the claim.  In this context, the phrasing should be “a tire” to provide antecedent basis for the term.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over SANO (JP-2020152366-A) in view of BOGERT (US-3149659).
As to claim 5, SANO teaches a method of repairing damage in an automobile or other vehicle (¶0001 teaches the invention pertains to repairing a dent in an automobile.)  comprising: providing a mobile dent repair assisting apparatus; said apparatus having a vertical support beam including a handle (Figure 10 teaches a vertical support beam (12) and a handle (horizontal slider, 13-1/2) that is located on the beam.) , a base structure including a base plate (Figure 10 teaches a base plate (tread plate, 14).), and a pulling device (Figure 10 teaches a pulling device that is a chain (161-1, 161-2) and a chain traction device (16-1, 16-2) that is used to pull the repair target portion. See ¶0098 of the translation.); positioning the tire of a first vehicle on the base plate of the apparatus (Figure 10 shows a tire (200) of vehicle on the apparatus’s base plate (14).); positioning a second vehicle having damage in need of repair in alignment with the vertical support beam of the apparatus (Figure 10 shows the second vehicle (100) is placed in alignment with the vertical support beam (12).); positioning the handle and pulling device such that each aligns with the damage (Figure 10 shows the horizontal sliders (13-1, 13-2) are placed at a height on the beam (12) where they are directly across from the damage on the vehicle (100).); affixing at least one raised element to the damaged area (Figure 10 shows a raised element (stud washer, 70) is placed on the vehicle (100) damage area.  Figure 16 further details this placement.); attaching the pulling device to said at least one raised element (Figures 10 and 16 show the pulling device is attached to the raised element (70) via a chain (161).); and, applying tension to said at least one raised element using the pulling device until the desired effect is achieved. (¶0098 teaches that the operator actuates the ratchet lever to pull the chain traction device to pull out the repair target portion.)
SANO does not explicitly disclose the use of a ratchet strap for the pulling device.
However, BOGERT teaches that the use of chains OR flexible elements such as cables with a ratchet element are used in automobile repair assemblies. (Col. 3, Lines 1-4 teach that cables and chains are used interchangeably with the ratchet jacks (See Figure 5, Item 100) of the system.)
One of ordinary skill would have been motivated the substitute the known flexible element of BOGERT for the chain of SANO in order to use a flexible element that is less likely to damage the paint on the non-dented portions of the vehicle in case of contact, as well as being more lightweight than chains for when the apparatus needs to be moved.  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known flexible element of BOGERT for the chain of SANO because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

As to claim 6, SANO in view of BOGERT teaches the method of claim 5 wherein said pulling device comprises a ratchet strap. (BOGERT, Col. 3, Lines 1-4 teach the use of flexible elements such as cables, which are interpreted as functionally the same as the claimed ratchet straps for completing the method.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SANO (JP-2020152366-A) in view of BOGERT (US-3149659), as applied in claim 5 above, further in view of PARRINO (EP-1160023-A2).
As to claim 7, SANO in view of BOGERT teaches the method of claim 5 wherein said base plate includes a space for a tire.  (SANO, Figure 10 shows a tire (200) on the plate (14).)
SANO in view of BOGERT does not explicitly disclose said base plate further includes a set of projections to seat a vehicle tire.
However, PARRINO teaches a base plate that includes a set of projections to seat a vehicle tire. (Figures 1-2 teach tire rails (2) for use with a vehicle (13) tire (22). ¶0019 describes the support brackets (interpreted as tire rails) as sheets that are shaped that they have a trough that the wheel of the motor vehicle can reside in and be secured against rolling away.  In order for something to have a trough, it in interpreted that there are two raised portions (as shown by the three adjacent rectangles in the plan view of Figure 2) and a low portion for the tire.)
One of ordinary skill would have been motivated to apply the known trough technique (shape) of PARRINO to the tire rail of SANO in order to secure the tire against rolling away. (PARRINO, ¶0019)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known trough technique (shape) of PARRINO to the tire rail of SANO because it has been held to be prima facie obvious to apply a known technique to a known device, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SANO (JP-2020152366-A) in view of BOGERT (US-3149659), as applied in claim 5 above, further in view of FUENTES (US-20190291157-A1).
As to claim 8, SANO in view of BOGERT teaches the method of claim 5, wherein the apparatus uses a raised element to attach to the damaged area.  (SANO, Figure 10 teaches a raised element (70) that attaches the car (100).)
SANO in view of BOGERT does not disclose a glue tab.
However, FUENTES teaches the use of a glue tab as a raised element to attach a pulling device to a damaged area of a vehicle. (¶0056 and Figure 9 teach the use of glue tab (204) in a dent repair apparatus where the glue tab (204) is used to anchor the device to the dent, and an upward force is generated to pull the dent and repair the automobile body.)
One of ordinary skill would have been motivated to substitute the known glue tab attachment technique of FUENTES for the stud washer attachment technique in SANO in order to provide an attachment technique that does not damage the paint of the vehicle (if there is not some already) and requires less effort/time to attach to the damaged area compared to welding of the stud washer in SANO.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known glue tab attachment technique of FUENTES for the stud washer attachment technique in SANO because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
DINGMAN (US 4748842) teaches the use of a ratchet device with a cable for pulling a dent from a vehicle body.  (See Figure 1, Item 49)
VENALAINEN (US 10625318 B2) teaches the use of tire rails with a vehicle repair apparatus.  (See Figure 2, Item 11)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726